DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, the language “hardware processor” in lines 4 and 7 should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akatsuka (U.S. 20100060682 A1)
Akatsuka discloses, with regards to claim:
1. An image forming apparatus (10) comprising: 
An image forming device including a head unit (print head 23) and a controller (fig. 1, element 60) that forms an image on a conveyed recording medium (S); and 
a determining device (51, 60) that determines whether a type of the recording medium is a first recording medium or a second recording medium ( [0163] ), wherein if 
2. The image forming apparatus according to claim 1, wherein the determining device detects a chromaticity of the recording medium as the type of the recording medium (fig. 13a, chromatic color).  
3. The image forming apparatus according to claim 1, wherein a difference between a chromaticity of an ink used for forming the image and a chromaticity of the second recording medium is larger than a difference between the chromaticity of the ink and a chromaticity of the first recording medium (different color print media are used).  
8. An image forming method of an image forming apparatus that forms an image on a conveyed recording medium, the method comprising: 
determining whether a type of the recording medium is a first recording medium or a second recording medium (fig. 13a, S022); and 
if the type of the recording medium is determined to be the first recording medium, forming a normal image on the recording medium based on image data 
9. The image forming apparatus of claim 1 further wherein the type of the recording medium is determined to be the first recording medium if the medium is special paper comprising colored paper, aluminum paper, vapor deposited paper or transparent paper, and wherein the hardware processor image forming device is structured to form a normal image on the first recording medium based on image data received by the image forming device, and further wherein the type of the recording medium is determined to be the second recording medium if the medium is plain paper or coated paper and the hardware processor image forming US 16/899,2453 GLB0154USdevice is structured to form a test image on the second recording medium for defective nozzle detection (S022).  
10. The image forming method of Claim 8 further comprising: determining whether a type of the recording medium is a first recording medium if the medium is special paper comprising colored paper, aluminum paper, vapor deposited paper or transparent paper; or determining whether a type of the recording medium is a second recording medium if the medium is plain paper or coated paper; and if the type of the recording medium is determined to be the first recording medium, forming a normal image on the recording medium based on image data received by the image forming apparatus, whereas if the type of the recording medium is determined to be the second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka.
Akatsuka discloses, with regards to claim 4:
4. The image forming apparatus according to claim 1, wherein the image forming device forms an image on the recording medium by ejecting ink from nozzles (print head 23).
Akatsuka does not disclose that the device includes an image reader (51) that reads the test image formed on the recording medium and the device detects a defective nozzle having an ink ejection failure on the basis of a read result of the image reader.
	The Examiner takes Official Notice that automated reading of test pattern images using an image reader to detect defective nozzles was well known in the art at the time of the invention.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate an image reader that reads the test image and detects 
	Akatsuka does not disclose, with regards to claim 5:
5. The image forming apparatus according to claim 4, wherein the image forming device corrects image data corresponding to the normal image on the basis of a detection result of the image forming device.  
	The Examiner takes Official Notice that correcting normal image data on the basis of detection of a defective nozzle, for example by directing a normal nozzle to print in place of the failed nozzle, was well known in the art at the time of the invention. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate defective nozzle compensation in the invention of Akatsuka for the purpose of minimizing the effects of a failed nozzle on the image quality.
	With regards to claim 7, Akatsuka does not disclose:
7. The image forming apparatus according to claim 1, wherein the determining device is disposed on an upstream side of the image forming device in a conveyance direction of the recording medium.
However, Akatsuka discloses that the determining device may be located at any position in the printer [0163].  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the determining device upstream from the hardware processor for the purpose of preventing the determining device from interfering with the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka in view of Hisamura (U.S. 20050151985 A1).
Akatsuka does not disclose, with regards to claim:
6. The image forming apparatus according to claim 1, wherein the recording medium on which the normal image is formed and the recording medium on 19B49748US01which the test image is formed are output to different paper discharge trays.  
However, Hisamura discloses this (S116, S114).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to output to different discharge trays for the normal and test images for the purpose of facilitating handling of the test image [0010]. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The claim language “based on image data received by the image forming device” is not seen to distinguish over the Akatsuka reference. 
The language “based on” is broad and the test pattern is formed using image data received by the image forming device. The memory stores data to define the test printings. The data is stored prior to shipment of the device and therefore is received by the image forming device. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896